Citation Nr: 0505396	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  02-01 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a May 2000 decision of the St. Louis, Missouri, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO denied the veteran's petition to reopen a 
previously denied claim for service connection for a 
gastrointestinal (GI) disorder, dysentery bacillary, also 
claimed as diarrhea.  In response, he submitted a timely 
notice of disagreement (NOD) in June 2000 to initiate an 
appeal of that decision.  The RO again determined in July 
2000, August 2000, and January 2001 that he had not submitted 
new and material evidence to reopen his claim.  And each 
time, he continued to disagree.

The RO more recently readjudicated the claim, on a de novo 
basis, in June 2001.  And the veteran again disagreed, 
submitting another NOD later in June 2001.  A decision review 
officer (DRO) at the RO even more recently readjudicated 
the claim, de novo, in January 2002.  And the RO subsequently 
sent the veteran a statement of the case (SOC) in February 
2002.  In response, he submitted a substantive appeal (VA 
Form 9) later that same month to perfect his appeal 
to the Board.  38 C.F.R. § 20.200 (2004).

In a decision issued in October 2003, the Board determined 
that new and material evidence had been received to reopen 
the claim of service connection for a gastrointestinal 
disorder.  The Board then proceeded to remand this claim to 
the RO for further development and consideration.  The case 
since has been returned to the Board for continuation of 
appellate review.  

The veteran's representative submitted a memorandum in 
November 2003 indicating the veteran wanted to submit 
additional evidence for a hearing before the Board.  But in 
November 2004, the veteran completed a VA hearing election 
form indicating that he no longer wanted a hearing.  
Therefore, the Board deems his request for a hearing 
withdrawn.  See 38 C.F.R. § 20.702(e) (2004).  

FINDING OF FACT

Gastrointestinal symptoms noted in service were acute and 
transitory and resolved without producing chronic residual 
disability, and the weight of the competent medical evidence 
of record does not establish a link between any current 
gastrointestinal disorder and the veteran's military service.

CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA by cumulative notice provided by letters 
dated in April 2001 and March 2004 advised the claimant that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency.  He also was advised that it 
was his responsibility to provide a properly executed release 
(e.g., a VA Form 21-4142) so that VA could request medical 
treatment records from private medical providers.  Further, 
the rating decision appealed and the statement of the case 
(SOC) and supplemental statement of the case (SSOC), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing 
the claim, and essentially notified the claimant of the 
evidence needed to prevail.  The duty to notify of necessary 
evidence and of the respective responsibilities, his and 
VA's, for obtaining or presenting that evidence has been 
fulfilled.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
a non-VA medical source have also been obtained.  He also was 
advised what evidence VA had requested and notified in the 
SOC and SSOC what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  



In this particular case, the April 2001 letter, the first of 
two letters from the RO advising the claimant of his rights 
in VA's claims process, was not issued until after the May 
2000, July 2000, August 2000, and January 2001 decisions 
adjudicating his claim.  But in Pelegrini II, the Court 
clarified that, in these situations - where the VCAA notice 
came after the adjudications in question - VA need only 
ensure that the veteran receives (or since has received) 
content-complying VCAA notice.  Pelegrini II, 18 Vet. App. at 
120.  And this already has occurred here because, aside from 
the April 2001 letter, the RO since has sent the veteran 
another VCAA letter in March 2004 (as directed in the Board's 
October 2003 remand).  And this more recent letter also 
indicated that he had a full year to respond.  So any defect 
insofar as the timing of the VCAA notice was mere harmless 
error.  That is to say, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could [provide] to the appellant regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).



Analysis

Service medical records disclose that the veteran was 
admitted to a medical facility on November 8, 1951, 
complaining of abdominal cramping and diarrhea.  The initial 
diagnosis was dysentery.  Following evaluation, the diagnosis 
was changed, on November 12, 1951, to diarrhea, cause 
unknown.  The veteran was returned as fit for duty on 
November 14, 1951.

An examination was performed in December 1953 prior to the 
veteran's separation from service.  He then denied stomach 
trouble.  No pertinent defects were noted on examination of 
the abdomen and viscera.

Added to the record in May 2001 was a report of the veteran's 
treatment from 1958 to 1960 by an unidentified private 
physician.  Treatment notes indicate complaints of diarrhea 
or watery stools.  

A VA gastrointestinal examination was performed in May 2001.  
The examiner stated that he had reviewed the claims file.  
The diagnosis was chronic diarrhea with history of dysentery 
while in military service.  The examiner remarked that 
dysentery is an acute condition that usually resolves with 
treatment.  He concluded that it was less likely than not 
that the veteran's present condition was related to the 
episode of dysentery while he was in service.

VA medical reports dated from September 2000 to January 2002 
are of record.  They show that, in September 2000, the 
veteran underwent endoscopy that revealed no significant 
abnormal findings.  In November 2000, he gave a history of 
having experienced diarrhea "all of his life."  In January 
2001, he reported he had experienced diarrhea since service, 
and the assessment was chronic diarrhea, no symptoms now.  



The veteran was evaluated at a VA medical facility in August 
2001.  He complained of constipation.  Diagnostic imaging 
studies were performed.  No intestinal obstruction was 
identified.  The assessment was that his constipation was 
most consistent with a reaction to narcotic pain medications 
used to treat peripheral vascular disease.  

A statement was received in November 2003 from Carlo Caciolo, 
M.D.  According to an old record of treatment, the veteran 
had complained of diarrhea from November 14 to 15, 1958, and 
was treated with medication.  An episode of diarrhea recurred 
on July 18, 1960, and was again treated with medication.  
The physician could not state if these three episodes of 
diarrhea were related to dysentery while the veteran was in 
the Army.  A copy of Dr. Caciolo's treatment notes 
accompanies his statement, and is a duplicate of the earlier 
referenced treatment notes by a then-unidentified private 
physician.  

A statement was received in June 2001 from the veteran's 
sister.  She indicated that the veteran had experienced 
diarrhea ever since returning from military service.  

A review of the record shows that the veteran was 
hospitalized on one occasion during service because of 
diarrhea.  After several days of treatment, he improved and 
was returned to duty.  There were no subsequent documented 
recurrences of diarrhea during the remaining two years he was 
in military service, and he did not report a problem with 
diarrhea when examined for separation from service.  

Isolated episodes of diarrhea were treated by a private 
physician from 1958-60, so only a few years after the veteran 
completed military service.  But more significantly, the 
treating physician, in a statement submitted in recent years, 
simply could not offer an opinion as to whether the three 
post-service episodes of diarrhea were attributable to the 
veteran's military service.  In effect, the physician neither 
ruled nor ruled out a link between those post-service 
episodes of diarrhea and the documented in-service episode of 
diarrhea.  This is speculative, at best.  And this 
equivocality is an insufficient basis on which to grant 
service connection.  See Winsett v. West, 11 Vet. App. 420, 
424 (1998).  This is true even considering that an absolutely 
accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The physician's statement, to the extent that it can be 
regarded as favorable to the veteran's claim, was not 
supported by review of the claims file.  It should be noted 
that factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000); Black v. Brown, 5 
Vet. App. 177, 180 (1993).  A proper factual foundation is a 
predicate to rendering an informed medical opinion.  See, 
e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (where the 
Court rejected a medical opinion since there was no 
indication the physician had reviewed the veteran's SMRs or 
any other relevant documents that would have enabled him to 
form an opinion on service connection on an independent 
basis).  See also Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

By contrast, a VA clinician determined rather definitively 
that any current problem with diarrhea, even if now chronic, 
was unrelated to the veteran's military service.  Moreover, 
the clinician provided a rationale for the opinion, and it 
was supported by a review of the veteran's claims file.  So 
the VA clinician's opinion ruling out a link between any 
current chronic diarrhea and an event or occurrence of the 
veteran's military service is simply more persuasive than 
what is, at best, the equivocally favorable opinion provided 
by the private physician.  

The Board is mindful of the veteran's contention that he has 
experienced a chronic gastrointestinal disorder manifested by 
diarrhea ever since service.  This contention is further 
advanced by a statement from his sister.  But their 
assertions amount to opinions about a matter of medical 
causation.  And there is no indication from the record that 
either the veteran or his sister have medical training or 
expertise.  As laypersons, they are not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
sum, the totality of the evidence indicates the episodes of 
diarrhea in service were acute and transitory phenomena that 
resolved without producing chronic residual disability.  

For these reasons, the claim for service connection for a 
gastrointestinal disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, this doctrine 
is not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for a gastrointestinal disorder is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


